Exhibit 10.7

 

PROFESSIONAL SERVICES AGREEMENT

 

THIS PROFESSIONAL SERVICES AGREEMENT (this “Agreement”) is made the later of the
dates in the signature block below (the “Effective Date”), by and between
Bellerophon Services, Inc., a Delaware corporation having an office at 184
Liberty Corner Road, Suite 302, Warren, NJ 07059 (“Company”), and the party
indicated below (“Consultant”).

 

Name: Martin Meglasson

 

Acknowledged and Agreed to:

 

Company

 

Consultant

 

 

 

 

 

 

By:

/s/ Jonathan Peacock

 

By:

/s/ Martin D. Meglasson

 

Signature

 

 

Signature

 

 

 

 

 

 

Jonathan Peacock

 

 

Martin D. Meglasson

 

Printed Name

 

 

Printed Name

 

 

 

 

 

 

Chairman/CEO

 

 

 

 

Title

 

 

Title (if applicable)

 

 

 

 

 

 

9/23/15

 

 

23 September 2015

 

Date

 

 

Date

 

TERMS AND CONDITIONS

 

1.              Services.

 

1.1.          Obligation to Provide Services; Work Orders. Consultant shall
provide consulting, advisory, research, development, or other services as and
when requested by the Company from time to time (collectively, the “Services”),
as may be more particularly set forth in one or more work orders agreed to in
writing by the parties (each, a “Work Order”). Each Work Order shall be in
substantially the same form attached hereto as Exhibit A. The parties may agree
at any time to modify a Work Order; provided, however, that all such
modifications must be in writing and signed by both parties. Each Work Order,
when signed by both parties, shall become a part of, and shall be governed by
the terms and condition of, this Agreement. If there is any inconsistency or
conflict between the provisions of the main body of this Agreement and the
provisions of any Work Order, the provisions of the main body of this Agreement
shall be controlling and shall govern unless expressly superseded by the
provisions of such Work Order.

 

1.2.          Quality of Services. Consultant represents and warrants to Company
that the Services performed by Consultant hereunder will be of professional
quality, consistent with generally-accepted industry standards and expectations
for work of a similar nature. Consultant shall control the manner and means by
which it performs the Services, subject to the parameters of the applicable Work
Order and the express provisions of this Agreement. Consultant shall comply with
all applicable laws in performing the Services.

 

1.3.          Company’s Rules and Policies. While at Company’s or Company’s
customers’ facilities, Consultant shall observe and follow Company’s and
Company’s customers’ work rules, policies and standards as the same are
communicated to Consultant from time to time, including, without limitation,
those rules, policies and standards of Company and its customers relating to
security of and access to facilities, telephone systems, electronic mail systems
and computer systems.

 

--------------------------------------------------------------------------------


 

1.4.          Conflicts of Interest. If a conflict of interest should arise
during the performance of this Agreement, Consultant shall immediately notify
Company thereof and Company shall have the option to pursue any and all
remedies, equitable, legal or otherwise, that may be available to Company in
connection therewith.

 

1.5.          Independent Contractor. Consultant shall at all times be and
remain an independent contractor of Company and shall not at any time be
considered an employee, representative, agent, partner, or co-venturer. Without
limiting the generality of the foregoing, Consultant shall not be entitled to
participate in or receive any benefits or rights as an employee of Company.
Consultant shall be solely responsible for all taxes and payments concerning its
employees and agents (including, without limitation, withholding taxes,
unemployment insurance and workers compensation insurance).

 

1.6.          Company Property. In connection with the Services, Company may
provide Consultant with equipment, materials, documents, raw materials, drug,
medical device, clinical material, samples, or other tangible property
(collectively, “Company Property”). Company shall retain ownership of Company
Property. Nothing in this Agreement shall be construed as granting or conferring
any rights by express or implied license or otherwise to Consultant in Company
Property other than the rights expressly set forth herein. Company hereby grants
Consultant the right to use the Company Property solely for the purpose of
performing the Services as specified herein and for no other purpose. Upon the
completion of the Services, Consultant shall return and/or destroy the Company
Property as requested by the Company.

 

1.7.          No Debarment. Consultant represents and warrants that, as of the
Effective Date and throughout the term of this Agreement, it (and each of its
employees and agents) (a) is not currently excluded, debarred, or otherwise
ineligible to participate in the Federal health care programs as defined in 42
U.S.C. 1320a7b(f) (the “Federal Health Care Programs”); (b) has not been
convicted of a criminal offense related to the provision of healthcare items or
services but yet to be excluded, debarred, or otherwise declared ineligible to
participate in the Federal Health Care Programs; and (c) is not under
investigation or otherwise aware of any circumstances which may result in it (or
its agents, employees or any substitutes thereof performing any duties under
this Agreement) being excluded from participation in the Federal Health Care
Programs. If, at any point during the term of this Agreement, Consultant becomes
excluded, debarred, or otherwise ineligible to participate in the Federal Health
Care Programs, or comes under investigation or otherwise becomes aware of any
circumstances which may result in it (or its employees or agents) being excluded
from participation in the Federal Health Care Programs, Consultant shall
immediately notify Company thereof in writing.

 

2.     Compensation. Consultant shall be paid for performance of the Services as
specified in the applicable Work Order. Company agrees to reimburse Consultant
for all reasonable travel and related living expenses incurred by Consultant in
performing any Services at locations other than Consultant’s home office,
subject to any limitations set forth in the applicable Work Order and provided
that such expenses are approved by Company in advance and in writing. Consultant
shall invoice Company monthly (or more or less frequently as may be specified in
the applicable Work Order) for all Services performed by Consultant under each
Work Order and for any reimbursable travel or related living expenses. Company
will pay all valid invoices within 45 days after its receipt thereof. Consultant
shall send all invoices directly to: Bellerophon, Attn: Accounts Payable, 184
Liberty Comer Road, Suite 302, Warren, NJ 07059.

 

3.      Confidentiality and Works.

 

3.1.         Confidentiality. The term “Confidential Information” shall mean
this Agreement and all business strategies, plans and procedures, business
information, proprietary information, scientific information, product plans,
sales information and plans, data, and trade secrets of Company, as well as any
other information and materials that are deemed confidential or proprietary to
or by Company (including, without limitation, all information and materials of
Company’s customers and their other consultants). In addition, all Company
Property and Works (as defined below) shall be treated by Consultant as
Confidential Information. Notwithstanding the foregoing, “Confidential
Information” shall not include any information or materials that: (a) are or
become known to the general public through no act or omission of Consultant or
any other person with an obligation of confidentiality to Company or any of
Company’s customers, or (b) are required to be disclosed pursuant to applicable
law (provided, however, that prior to any disclosure of Confidential Information
as required by applicable law, Consultant shall advise Company of such required
disclosure promptly upon learning thereof and shall cooperate with Company and
Company’s customers in

 

2

--------------------------------------------------------------------------------


 

order to afford them a reasonable opportunity to contest or limit such
disclosure). Consultant (a) shall maintain in strict confidence all Confidential
Information provided to or learned or developed by Consultant during the course
of Consultant’s performance of the Services and (b) shall not use or copy any
Confidential Information, or authorize or permit others to use any such
Confidential Information, for any purposes other than to perform the Services.
Upon the termination or expiration of this Agreement, or at any other time upon
the written request of Company, Consultant shall promptly return to Company (or,
at Company’s option, destroy) all Confidential Information in Consultant’s
possession or control, together with all copies, summaries and analyses thereof,
regardless of the format in which such information exists or is stored, and
shall provide written certification thereof upon request.

 

3.2.        Works. Consultant acknowledges that any and all reports, writings,
documents, designs, specifications, data software, findings, and other
information or materials that Consultant makes, conceives, develops, or
discovers at any time as a result of or in connection with Consultant’s
performance of the Services or exposure to any Confidential Information,
together with any associated patent, copyright, trademark, trade secret and
other intellectual property rights (collectively, “Works”), shall be deemed
“works made for hire” and shall be the sole and exclusive property of Company.
If any Works are not deemed “works made for hire” under applicable law, then
Consultant (on behalf of itself and each employee and agent of Consultant that
performs any portion of the Services) agrees to, and does hereby, assign and
transfer to Company any and all of Consultant’s rights, title, and interest in
and to the Works. Consultant shall execute and deliver all instruments and take
all actions as may be necessary or reasonably requested by Company to document
the assignment and transfer of the Works to Company, or to enable Company to
secure, register, maintain, enforce or otherwise fully protect its rights in and
to the Works. Consultant represents and warrants to Company (i) that Consultant
has the right to make foregoing assignment, (ii) all Works shall conform to
their applicable specifications, if any, (iii) no Work will infringe or
misappropriate the patent, copyright, trademark, trade secret, or other
intellectual property rights of any third party, and (iv) all Works will be free
from any viruses, worms, or other computer codes, the purpose of which are to
disable or interrupt the operating of a computer system or destroy, erase or
otherwise harm any data, software, or hardware. Consultant shall indemnify and
hold harmless Company and its affiliates, and their respective directors,
employees, and agents from and against any and all losses, damages, liabilities,
obligations, judgments, penalties, fines, awards, costs, expenses and
disbursements (including without limitation, the costs, expenses and
disbursements, as and when incurred, of investigating, preparing or defending
any claim, action, suit, proceeding or investigation) suffered or incurred by
Company on account of Consultant’s breach of any of representations and
warranties set forth in this Agreement.

 

3.3.        Equitable Relief. Consultant hereby acknowledges and agrees that
damages at law may be an inadequate remedy for any breach of Consultant’s
obligations under Section 3.1 (Confidentiality) or Section 3.2 (Ownership of
Works), and, accordingly, Consultant agrees that Company will be entitled to
such temporary, preliminary, and permanent injunctive relief as may be necessary
to remedy or limit such breach, without the necessity of proving actual damages
or posting any bond or other security, including, without limitation, specific
performance of such obligations and an order enjoining Consultant from the
continuation of, or from any threatened, breach of such obligations. The rights
set forth in this paragraph shall be in addition to, and not in lieu of, any
other rights which Company may have at law or in equity.

 

3.4         Ikaria Confidential Information. The Confidential Information that
Company discloses to Consultant hereunder may include information owned by INO
Therapeutics LLC d/b/a Ikaria (“Ikaria”) and licensed to Company. As owner of
such information, and solely with respect to information that it owns, Ikaria
shall have the same rights as those granted a Disclosing Party under this
Agreement to enforce the terms and provisions of this Agreement. Consultant
acknowledges that Company may be required to provide a copy of this Agreement to
Ikaria to evidence compliance with its obligations to Ikaria, and consents to
Company doing so.

 

4.     Term and Termination.

 

4.1.        Term. This Agreement shall commence on the Effective Date and shall
remain in effect until terminated as set forth below.

 

4.2.        Termination. This Agreement or any Work Order hereunder may be
terminated by either party for the material breach of any term or condition of
this Agreement or the applicable Work Order by the other party that remains
uncured for 30 days after written notice thereof by the terminating party. In
addition, Company may terminate

 

3

--------------------------------------------------------------------------------


 

this Agreement or any Work Order hereunder upon written notice to Consultant,
provided that Company shall be required to pay Consultant for Services actually
completed as of the effective date of such termination.

 

4.3.      Survival. The provisions of Sections 1.5, 1.6, 3, 4.3, and 5 shall
survive any expiration or earlier termination of this Agreement.

 

5.     Miscellaneous.

 

5.1.      Entire Agreement; Amendments. This Agreement (including all Work
Orders) constitutes the entire agreement and understanding of the parties with
respect to its subject matter, and shall supersede all oral negotiations and
prior writings with respect thereto, provided, however, that any confidentiality
agreements entered into between the parties prior to the Effective Date shall
remain in full force and effect. This Agreement may be amended, modified or
supplemented only by a written instrument duly executed by each of the parties.

 

5.2.      Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without reference to any
principles governing conflicts of law. The parties agree that the state and
federal courts in and for the State of New Jersey shall be the courts of
exclusive jurisdiction and venue for any actions or proceedings which may be
brought under or in connection with this Agreement, or which may concern the
subject matter of this Agreement, and each party hereby irrevocably accepts the
exclusive jurisdiction and venue of such courts.

 

5.3.      Headings. The section headings in the Agreements are for reference and
convenience only and shall not be considered in the interpretation of the
Agreements.

 

5.4.      Publicity. Consultant shall not disclose to any third party any
information about the Services provided or to be provided by Consultant for or
on behalf of Company (including the fact that such Services are being
performed), except as may be required by law or as Company may otherwise agree
in writing.

 

5.5.      Assignment. The rights and duties of Consultant are personal to
Consultant and may not be subcontracted, delegated, assigned or transferred by
Consultant without Company’s prior written consent. Otherwise, this Agreement
shall inure to the benefit of and be binding upon the parties and their
successors and assigns.

 

5.6.      Waivers. No term or provision of this Agreement will be considered
waived and no breach consented to by either party unless such waiver or consent
is in writing signed on behalf of the party against whom it is asserted. No
consent to or waiver of a breach of this Agreement by either party, whether
express or implied, will constitute a consent to, waiver of, or excuse for any
other, different, or subsequent breach of this Agreement by such party.

 

5.7.      Notices. Any notice or communication given pursuant to this Agreement
shall be deemed effective upon receipt, and shall be in writing and
(a) delivered personally, (b) sent by commercial overnight courier with written
verification of receipt, (c) sent by certified or registered U.S. mail, postage
prepaid and return receipt requested, to the party to be notified, or (d) sent
by confirmed facsimile or e-mail transmission. Notices to Consultant shall be
sent to the address on the first page of this Agreement. Notices to Company
shall be sent to Consultant’s primary contact at the Company, with copy to the
Company’s Chief Business Officer at the address on the first page of this
Agreement.

 

5.8.      Standard Forms. In connection with the provision of Services by
Consultant to Company hereunder, Consultant and Company may employ their
respective forms of purchase order, invoice, and other standard documents
(collectively, “Standard Forms”). The parties agree that the use of Standard
Forms is for convenience only and no term or condition set forth in any Standard
Form shall operate to modify, delete, or supersede any term or condition of this
Agreement or in any Work Order hereunder. Company’s acceptance of Services
hereunder is hereby expressly made conditional on the terms and conditions of
this Agreement and the applicable Work Order to the exclusion of all other terms
and conditions.

 

5.9.      Affirmative Action/Equal Opportunity. The provisions of the Equal
Opportunity Clauses as promulgated by Section 202 of Executive Order 11246,
dated September 24, 1965, as amended and found at 41 CFR 60-1.4(a), 300-5(a) and
741.5(a) are incorporated herein by reference. Contractors holding subcontracts
or purchase orders meeting the threshold amounts agree to comply with these and
all applicable local, state, and federal laws, executive orders, and regulations
issued pursuant thereto, including any such rules which may be applicable to
this Agreement and as a U.S. Government subcontract.

 

4

--------------------------------------------------------------------------------


 

5.10.   Notification of Employee Rights under NLRA. The provisions of 29 CFR
Part 471, Appendix A to Subpart A are incorporated herein by reference.
Contractors holding subcontracts or purchase orders meeting the threshold amount
agree to comply with these regulations which may be applicable to this Agreement
as a U.S. Government subcontract.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF WORK ORDER

 

WORK ORDER NO.     

Attached to

PROFESSIONAL SERVICES AGREEMENT

by and between

[Insert Entity] (“Company”) and

[Insert Consultant Name] (“Consultant”)

 

This Work Order is executed pursuant to the Professional Services Agreement by
and between Company and Consultant dated as of                , 20      (the
“Agreement”), and shall be deemed to be a part thereof.

 

1.             Scope of Work to be provided: [Provide detailed description of
scope of project]

 

2.             Estimated Length of Engagement: [Provide estimated date for
completion of project]

 

3.             Fees and cost estimate: [Provide hourly or flat rate fees and
estimate of costs for project]

 

4.             Company Property Provided: [Provide list of Company Property
provided to Consultant for project]

 

5.                                      Special Provisions. [Describe any
special provisions or agreements relating to project, including without
limitation any terms that conflict with or differ from those outlined in the
Services Agreement]

 

Consultant shall email all invoices with PO noted directly to:

 

Bellerophon

Attn: Accounts Payable

184 Liberty Corner Road, Suite 302,

Warren, NJ 07059

Email: BTAccountsPayable@Bellerophon.com

 

6.                                      Maximum Fees and Costs: Consultant’s
fees and costs may not exceed $0.00 for this Work Order without written
agreement from Company.

 

Acknowledged and Agreed to:

 

Company

 

Consultant

 

 

 

 

 

 

By:

[FORM ONLY/DO NOT SIGN]

 

By:

[FORM ONLY/DO NOT SIGN]

 

Signature

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Printed Name

 

 

Printed Name

 

 

 

 

 

 

 

 

 

 

 

Title

 

 

Title (if applicable)

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

Date

 

6

--------------------------------------------------------------------------------


 

WORK ORDER NO. 1

Attached to

PROFESSIONAL SERVICES AGREEMENT

by and between

Bellerophon Services, Inc. (“Company”) and

Martin Meglasson (“Consultant”)

 

This Work Order is executed pursuant to the Professional Services Agreement by
and between Company and Consultant dated as of September 22, 2015 (the
“Agreement”), and shall be deemed to be a part thereof.

 

1.                                      Scope of Work to be provided: Provide
Business Development consultant services for various Company projects. Company
and Consultant reasonably anticipate Consultant services will require less than
one day per work week.

 

2.                                      Estimated Length of Engagement: This
Work Order shall be effective as of the last date of signature below until
February 29, 2016

 

3.                                      Fees and cost estimate: Company shall
pay Consultant $300.00 an hour not to exceed 8 hours/week, 176 hours in total
for the contract term. All expenses under this Work Order shall be billed to
Company at actual costs. All invoices shall clearly state the invoice number and
purchase order number. Notwithstanding anything to the contrary contained
herein, Company shall have the right to withhold payment of any invoice that is
presented for payment greater than six (6) months after the completion of the
Services covered by such invoice.

 

4.             Company Property Provided: Study protocol and other related study
and project related materials

 

5.             Special Provisions.

 

Consultant shall email all invoices with PO noted directly to:

 

Bellerophon

Attn: Accounts Payable

184 Liberty Corner Road, Suite 302,

Warren, NJ 07059

Email: BTAccountsPayable@Bellerophon.com

 

6.                                      Maximum Fees and Costs: Consultant’s
fees and costs may not exceed $52,800.00 for this Work Order without written
agreement from Company.

 

Acknowledged and Agreed to:

 

Company

 

Consultant

 

 

 

By:

/s/ Jon Peacock

 

By:

/s/ Martin D. Meglasson

 

Signature

 

 

Signature

 

 

 

 

 

 

Jon Peacock

 

 

Martin D. Meglasson

 

Printed Name

 

 

Printed Name

 

 

 

 

 

 

CEO

 

 

 

 

Title

 

 

Title (if applicable)

 

 

 

 

 

 

9/28/15

 

 

23 September 2015

 

Date

 

 

Date

 

7

--------------------------------------------------------------------------------